    Case 6:21-cv-00024-JDK Document 1 Filed 01/18/21 Page 1 of 7 PageID #: 1




                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

MARK DAVIS                       §
                                 §
V.                               §                       CIVIL ACTION NO. _____________
                                 §
HARRY’S BUILDING MATERIALS, INC. §

                   PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

         1.       Defendant Harry’s Building Materials, Inc. (“Defendant”) required Plaintiff Mark

Davis (“Plaintiff”) to work more than forty hours in a workweek without overtime compensation.

Defendant misclassified Plaintiff as exempt from overtime under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq.

         2.       Defendant’s conduct violates the FLSA, which requires non-exempt employees to

be compensated for all hours in excess of forty in a workweek at one and one-half times their

regular rates of pay. See 29 U.S.C. § 207(a).

                                SUBJECT MATTER JURISDICTION AND VENUE

         3.           This Court has federal question jurisdiction over the subject matter of this

action per 28 U.S.C. § 1331 as this case is brought under the laws of the United States, specifically

the Fair Labor Standards Act, 29 U.S.C. § 216(b).

         4.       Venue is proper in this District because Defendant does a significant portion of its

business in this District and many of the wrongs herein alleged occurred in this District. Further,

Defendant removed this case to the District.

         5.       Defendant’s corporate office is located at 361 W. 6th Street, Rusk, Texas 75785.

         6.       Defendant is incorporated in Texas.




Mark Davis v. Harry’s Building Materials                                                             -1-
ORIGINAL COMPLAINT
    Case 6:21-cv-00024-JDK Document 1 Filed 01/18/21 Page 2 of 7 PageID #: 2




                             PARTIES AND PERSONAL JURISDICTION

         7.       Plaintiff, Mark Davis is an individual residing in Cherokee County, Texas.

         8.       Plaintiff performed work for Defendant within the last three years for which he did

not receive the FLSA’s required overtime.

         9.       Defendant, Harry’s Building Materials, Inc. is a corporation organized under the

laws of Texas. Defendant, according to the Secretary of State for the State of Texas may be served through

its registered agent, Bobby Tosh, 502 West 6th Street, Rusk, Texas 75785 or wherever he may be found.

         10.      Defendant does business throughout Texas, including this District.

                                             COVERAGE
         11.      In an FLSA case, the following elements must be met: (1) the existence of an

employment relationship; (2) that Plaintiff was engaged in commerce or employed by an enterprise

engaged in commerce; (3) that Defendant failed to pay Plaintiff overtime/minimum wage; and (4)

that Plaintiff is owed the amount claimed by a just and reasonable inference. See, e.g., Jones v.

Willy, P.C., Civil Action No. H-08-3404, 2010 WL 723632, at *2 (S.D. Tex. Mar. 1, 2010) (citing

29 U.S.C. § 207(a) and Harvill v. Westward Commc’ns, L.L.C., 433 F.3d 428, 439 (5th Cir. 2005)).

         12.      At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA of Plaintiff. 29 U.S.C. § 203(d).

         13.      The Supreme Court has made clear that the FLSA extends federal control

throughout the farthest reaches of the channels of interstate commerce. Alvarez v. Amb-Trans

Inc., 2012 WL 4103876 *2 (W.D. Tex., 2012), (citing Walling v. Jacksonville Paper Co., 317

U.S. 564, 567). And the Fifth Circuit has also emphasized that no de minimis rule applies to the

FLSA; any regular contact with commerce, no matter how small, will result in coverage. Alvarez,

2012 WL 4103876 *2 (Citing Marshall v. Victoria Trans. Co., Inc., 603 F.2d 1122, 1124 (5th



Mark Davis v. Harry’s Building Materials                                                                -2-
ORIGINAL COMPLAINT
    Case 6:21-cv-00024-JDK Document 1 Filed 01/18/21 Page 3 of 7 PageID #: 3




Cir.1979)).

         14.      The FLSA protects employees who fall under either of two types of coverage: (1)

“enterprise coverage,” which protects all those who are employed in an enterprise engaged in

commerce or in the production of goods for commerce, or (2) “individual coverage,” which

protects those who are individually engaged in commerce or in the production of goods for

commerce, regardless of whether the employer constitutes an enterprise. Duran v. Wong 2012

WL 5351220, *2 (S.D. Tex., 2012); See also, 29 U.S.C. § 207(a)(1); See also Martin v. Bedell,

955 F.2d 1029, 1032 (5th Cir. 1992) (“Either individual or enterprise coverage is enough to

invoke FLSA protection.”).

         15.      Both the individual and enterprise coverage are applicable in this case.

         16.      First, with regards to individual coverage, the FLSA states that if the employee

is “engaged in commerce or in the production of goods for commerce,” individual coverage

applies. 29 U.S.C. § 207(a)(1). “In determining whether an employee is engaged in interstate

commerce within the meaning of the FLSA, the Fifth Circuit applies a ‘practical test.’” Aberle v.

Saunders MEP, Inc., 2011 WL 2728350, *3 (E.D.Tex., 2011) (citing Sobrinio v. Medical Ctr.

Visitor's Lodge, Inc., 474 F.3d 828, 829 (5th Cir. 2007)). “Any regular contact, no matter how

minimum, will result in coverage under the FLSA.” Id. (citing Marshall v. Victoria Transp. Co.,

603 F.2d 1122, 1124 (5th Cir. 1979)); (See also, Sobrinio, 474 F.3d at 829). “The employee's work

must be ‘entwined with the continuous stream of interstate commerce.’” Id. (citing Marshall, 603

F.2d at 1125). “A key factor in determining if a plaintiff engaged in commerce for purposes of

individual coverage under the FLSA is whether such activities were a ‘regular and recurrent’ part

of the plaintiff's employment duties.” Id. (citing, 29 C.F.R. 776.10(b)).

         17.      At all material times, Plaintiff was an individual employee who engaged in


Mark Davis v. Harry’s Building Materials                                                        -3-
ORIGINAL COMPLAINT
    Case 6:21-cv-00024-JDK Document 1 Filed 01/18/21 Page 4 of 7 PageID #: 4




commerce or in the production of goods for commerce as required by 29 USC § 206-207.

         18.      Here, Defendant employed Plaintiff to sell and oversee the installation of

windows. Plaintiff’s duties included, but were not limited to sales and general office work.

Plaintiff was not a supervisor nor did he oversee any employees.

         19.      Second, with regard to enterprise coverage, the FLSA states that it applies to

“employees of enterprises that (1) have other employees engaged in interstate commerce and (2)

have an annual gross volume of business equal to or in excess of five hundred thousand dollars.”

Aberle, 2011 WL 2728350, *3, (citing, 29 U.S.C. § 203(s)(1)(A)).

         20.      Here, Defendant has had, and continues to have, an annual gross business volume

in excess of the statutory minimum.

         21.      Defendant has an annual gross business volume of not less than $500,000.

         22.      In addition to Plaintiff, Defendant has employed numerous other employees, who

 like Plaintiff, are employees engaged in interstate commerce. Further, Defendant itself is

 engaged in interstate commerce because it orders supplies across state lines, conducts business

 deals with merchants across state lines, processes customers’ credit cards with banks in other

 states, and, as a building supply company its services make interstate commerce possible for

 existing instrumentalities of commerce to accomplish the movement of such commerce

 effectively and to free it of burden or obstructions.

                                               FACTS

         23.      Defendant is a building supply company that sells building supplies and provides

sales and services to its clients which are both commercial entities and individuals.

         24.      Defendant performs such sales of building materials throughout the East Texas

area and beyond. Defendant orders material from all over the United States.


Mark Davis v. Harry’s Building Materials                                                        -4-
ORIGINAL COMPLAINT
    Case 6:21-cv-00024-JDK Document 1 Filed 01/18/21 Page 5 of 7 PageID #: 5




         25.      Plaintiff worked for Defendant from September 1, 2018 to October 19, 2020.

         26.      Plaintiff was never paid overtime for any of the time that he worked in excess of

forty (40) hours per week. Plaintiff was mis-classified as a salaried employee during his tenure.

Defendant treated Plaintiff as if he were a salaried employee exempt from overtime when he was

not. Plaintiff regularly worked in excess of 40 hours a week and on weekends.

         27.      Plaintiff was terminated on October 19, 2020, after returning to work after cancer

surgery and while still undergoing treatment and while still recuperating.

         28.      Plaintiff was not paid time and a half for hours worked over forty hours despite the

fact that Defendant knew Plaintiff was working in excess of 40 hours per week much of the time.

         29.      No exemption in the FLSA law shelters Defendant from paying overtime to

Plaintiff.

         30.      Plaintiff did not supervise other employees or manage a customarily recognized

department of Defendant’s organization.

         31.      Plaintiff had no authority to hire or fire other employees.

         32.      Plaintiff worked in the office and store selling windows. He performed work

related to Defendant’s sales of windows, not the management of the company’s operations.

         33.      Plaintiff’s primary duty did not require independent judgment or discretion. Instead,

Plaintiff was required to carry out his job duties according to detailed step-by-step procedures

promulgated by Defendant or Defendant’s customers.

         34.      Plaintiff was not a computer-systems analyst, computer programmer, software

engineer, or other similar employee.

         35.      Despite these facts, Defendant misclassified Plaintiff as exempt from overtime pay

during his tenure.


Mark Davis v. Harry’s Building Materials                                                           -5-
ORIGINAL COMPLAINT
    Case 6:21-cv-00024-JDK Document 1 Filed 01/18/21 Page 6 of 7 PageID #: 6




         36.      As a result of Defendant’s pay policies, Plaintiff was denied overtime pay.

         37.      Over the last three years, Defendant knew or showed reckless disregard for whether

Plaintiff was entitled to overtime pay under the law.

                               COUNT ONE: VIOLATION OF 29 U.S.C. § 207

         38.      Plaintiff incorporates all allegations contained in the foregoing paragraphs.

         39.      Defendant’s practice of failing to pay Plaintiff time-and-a-half for all hours worked

in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

         40.      None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its employees

are paid are applicable to Defendant or Plaintiff.

         41.      Defendant’s failure to pay overtime to Plaintiff, in violation of the FLSA, was

willful and not based on a good faith belief that its conduct did not violate the FLSA. As such,

the foregoing conduct, as alleged, constitutes a willful violation within the meaning of the FLSA.

29 U.S.C. § 255(a).

                                                JURY DEMAND

         42.      Plaintiff hereby demands trial by jury on all issues.

                                                    PRAYER

         43.      For these reasons, Plaintiff respectfully requests that judgment be entered against

         Defendant for:

               a. Overtime compensation for all hours worked in excess of forty (40) hours per

                    week at the rate of one and one-half times Plaintiff’s regular rate of pay;

               b. An equal amount of Plaintiff’s unpaid overtime premiums and unpaid minimum

                    wages as liquidated damages, as allowed under the FLSA;

Mark Davis v. Harry’s Building Materials                                                             -6-
ORIGINAL COMPLAINT
    Case 6:21-cv-00024-JDK Document 1 Filed 01/18/21 Page 7 of 7 PageID #: 7




               c. Reasonable attorneys’ fees, costs, and expenses of this action as provided by the

                    FLSA; and

               d. Such other and further relief to which Plaintiff may be entitled, both in law and in

                    equity.



                                                Respectfully submitted,


                                                 /s/ Scott C. Skelton
                                                Scott C. Skelton
                                                State Bar No. 00784979
                                                SKELTON | SLUSHER | BARNHILL |
                                                   WATKINS | WELLS PLLC
                                                1616 S. Chestnut St.
                                                Lufkin, Texas 75901
                                                Phone: 936.632.2300
                                                Fax: 936.632.6545
                                                sskelton@skeltonslusher.com
                                                Attorney for Plaintiff




Mark Davis v. Harry’s Building Materials                                                            -7-
ORIGINAL COMPLAINT
